DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feler et al. (US 6027456) in view of Gharib et al. (US 20140051999), both cited previously. 
Regarding claim 1, Feler discloses detecting and displaying the position of a spinal cord stimulating lead (Fig. 6, Column  3 lines 17-19, column 6 lines 14-16, to display information corresponding to a medial/lateral position of the at least two stimulation electrodes relative to a physiological midline of the patient, output display which simply indicates medial and lateral positioning of stimulation leads) comprising stimulating one or more peripheral nerve structures with one or more electrical pulses from a stimulating electrode with one or more intensities (column 4 lines 66-67, column 5 lines 1-5, Pulse generator 104 is preferably conventional and has an operational range consistent with conventional spinal cord stimulation devices. For example, a conventional spinal cord stimulation device can generate an electrical stimulation pulse having an amplitude of 0-12 V, a frequency of 10-1,500 Hz, a pulse width of 50-500µs, and a definable pulse polarity); detecting somatosensory evoked potential responses (SSEPs) to the stimulation at the stimulating electrode (abstract, column 4 lines 39-47, Column 7 lines 58-59, An example of somatic sensory system assessment could involve application of electrical stimulation to a human extremity e.g., a foot and measuring the lapsed time necessary to detect evoked electroencephalographic (EEG) activity. While detection electrodes may be positioned elsewhere for example, along the spinal column, placement at or about the head of the patient assists in reducing noise interference associated with cardiac activity and other muscle activity. The apparatus detects evoked potentials which result from the controlled stimulation of spinal nerves and provides information to an operator to allow a stimulation lead to be positioned relative to a physiological midline and/or positioned along the dorsal column in a longitudinal direction, Detection electrodes detect an evoked potential generated as a consequence of the applied electrical pulse); automatically analyzing the resultant somatosensory evoked potential responses and their components (column 8 lines 16-19, 38-39, Device further includes detection electrodes and evoked response detector which is capable of processing input data from both detection electrodes and detection electrodes,  processes information from detection electrodes for display and analysis); automatically providing information to the spinal cord stimulator pulse generator to allow it to adjust the spinal cord stimulator stimulus intensity (Column 5 lines 2-5, 11-20, spinal cord stimulation device can generate an electrical stimulation pulse having an amplitude of 0-12 V, a frequency of 10-1, 500 Hz, a pulse width of 50-500 µs, and a definable pulse polarity. Stimulation leads preferably include a plurality of electrodes. The number of electrodes directly corresponds to the number of possible electrode combinations which may be used to generate one or more electric fields. Importantly, differing electric fields applied to a particular nerve group can effect a variety of results. Accordingly, controller can facilitate assessments of stimulation lead placement by allowing the selective activation and control of each of the plurality of electrodes of the stimulation leads); detecting electromyographic responses to stimuli applied by a spinal cord stimulator device (column 8 lines 41-45, Detector includes filters particularly drawn to filtering signals produced from detection electrodes that may detect spontaneous muscle activity, cardiac activity, and the like, which is otherwise not present for detection electrodes); identifying associated nerve or nerve root level of the electromyographic responses (Column 8 lines 20-23, 41-45, device functions in a manner consistent with device; however, bodily reaction to the applied electrical energy through stimulation electrodes is detectable at both detection electrodes and detection electrodes, Detector includes filters particularly drawn to filtering signals produced from detection electrodes that may detect spontaneous muscle activity, cardiac activity, and the like, which is otherwise not present for detection electrodes); automatically analyzing the electromyographic responses (Column 8 lines 20-23, 41-45, device functions in a manner consistent with device; however, bodily reaction to the applied electrical energy through stimulation electrodes is detectable at both detection electrodes and detection electrodes, Detector includes filters particularly drawn to filtering signals produced from detection electrodes that may detect spontaneous muscle activity, cardiac activity, and the like, which is otherwise not present for detection electrodes);  displaying the activity and degree of stimulation of the spinal cord stimulator in relation to the other inputs on the screen (column 6 lines 29-31, column 8 lines 38-39, analysis unit compares the magnitude of a detected evoked potential against data stored in memory, detector further processes information from detection electrodes for display and analysis); calculating the laterality and level of SCS electrode placement; locating the laterality and level of SCS electrode placement on a graphic; and displaying the calculation and location of the laterality and level of activity on the screen (Column 6 lines 9-12, application of continuous or intermittent stimulation allows a user to readily assess medial/lateral positioning of one or more stimulation lead(s) through evaluating the detected disturbances visually presented via display).
However Feler does not specifically disclose detecting the lowest level stimulus intensity that produces somatosensory evoked potential conduction block; detecting the lowest level of stimulus intensity that produces the initial electromyographic responses on one side or more; forwarding data to a display, the data comprising information for displaying an anatomical diagram that depicts a location or side of the detected change in somatosensory evoked potential conduction block or electromyography activation; displaying the anatomical diagram on a screen. Gharib discloses detecting the lowest level stimulus intensity that produces somatosensory evoked potential conduction block (Sections 0046, 0050, the system for much of the neurophysiologic monitoring conducted is that neurons and nerves have characteristic threshold current levels at which they will depolarize, resulting in detectable muscle activity. The lowest stimulation signal current, Istim that evokes this threshold voltage VThresh is called IThresh); detecting the lowest level of stimulus intensity that produces the initial electromyographic responses on one side or more (section 0046, 0049-0050, the system for much of the neurophysiologic monitoring conducted is that neurons and nerves have characteristic threshold current levels at which they will depolarize, resulting in detectable muscle activity. The lowest stimulation signal current, Istim that evokes this threshold voltage VThresh is called IThresh); forwarding data to a display 46, the data comprising information for displaying an anatomical diagram that depicts a location or side of the detected change in somatosensory evoked potential conduction block or electromyography activation (Fig. 14, section 0058, Stimulation results and other relevant data for the screw test modes are conveyed to the user on display. A vertical bar chart may also be shown to depict the stimulation current required to evoke a significant response for the selected channel. A large numerical readout may also indicate the value of the stimulation result. Preferably, the display of the stimulation result may be augmented with a color code utilizing the colors green, yellow, and red to enhance the understandability of the result and quickly indicate to the surgeon the level of safety determined by the system); displaying the anatomical diagram 78 on a screen 46 (Fig. 14, section 0058, The channel with the "worst" (lowest) level will preferably be enlarged and that myotome name will be displayed, as well as graphically depicted on the spine diagram). This allows for providing and visualizing neurophysiologic assessment with a relative indication as to the degree of communication between a stimulation signal and a nerve tissue. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device and method of Feler by adding detecting the lowest level stimulus intensity that produces somatosensory evoked potential conduction block; detecting the lowest level of stimulus intensity that produces the initial electromyographic responses on one side or more; forwarding data to a display, the data comprising information for displaying an anatomical diagram that depicts a location or side of the detected change in somatosensory evoked potential conduction block or electromyography activation; displaying the anatomical diagram on a screen as taught by Gharib in order to facilitate providing and visualizing neurophysiologic assessment with a relative indication as to the degree of communication between a stimulation signal and a nerve tissue.
Concerning claim 3, Feler in view of Gharib specifically Feler discloses alerting the user to changes in recorded somatosensory evoked potentials and/or electromyography recordings (Fig. 5, column 7 lines 29-31, Display includes a real-time display of measured evoked response information for this display region is provided exclusively via data line, relative medial/lateral positioning indicator).
With respect to claim 4, Feler in view of Gharib specifically Feler discloses receiving input from a spinal cord stimulator regarding its level of activity so that it can be correlated with other inputs via direct 308, Bluetooth or other forms of communication (column 6 lines 42-46,  52-54, Analysis unit 304 will compare information from pulse generator 104 against the stored lapsed time data, or a correlation of this data, to exclude information from filter/amplifier which occurs outside of a supported time frame having a margin of error, Analysis unit is notified of application of a stimulation pulse over data input line which couples analysis unit and pulse generator).
Claim 2 rejected under 35 U.S.C. 103(a) as being unpatentable over Feler et al. (US 6027456) in view of Gharib et al. (US 20140051999) as applied to claim 1 above, and further in view of Bennett et al. (US 20140330340), all cited previously.  Feler in view of Gharib discloses the invention substantially as claimed however does not show SSEPs comprise a first component representing transmission over vibration and light touch conduction fibers from lower intensity stimulation and a second component representing transmission over painful stimuli conducting fibers from higher intensity stimulation. Bennett discloses SSEPs comprise a first component representing transmission over vibration and light touch conduction fibers from lower intensity stimulation (section 0038, 0048, electrical stimulation provided according to systems and methods of the present invention may mediate pain relief by activating somatosensory pathways that may be associated with mechanoreceptors, thermoreceptors, proprioceptors, and/or chemoreceptors. Afferent fiber activation may mediate pain relief by activation of afferent pathways associated with primary receptors of muscle spindles, touch receptors e.g. Meissner's corpuscles, Merkel disk receptors, Pacinian corpuscles, Ruffini endings) and a second component representing transmission over painful stimuli conducting fibers from higher intensity stimulation (sections 0068-0069,  then stimulation may be unable to evoke the desired response e.g. muscle contractions, comfortable sensations, and/or pain relief in the desired regions at the desired stimulus intensities). This allows for monitoring desired and undesired responses, for providing proper lead positioning to avoid provoking unwanted responses in a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device and method of Feler in view of Gharib by adding a first component representing transmission over vibration and light touch conduction fibers from lower intensity stimulation and a second component representing transmission over painful stimuli conducting fibers from higher intensity stimulation as taught by Bennett in order to facilitate monitoring desired and undesired responses, for providing proper lead positioning to avoid provoking unwanted responses in a patient. 
Allowable Subject Matter
Claims 5-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim 5, for a system for detecting the position of a spinal cord stimulation lead comprising a computing system comprising a processor, wherein the processor is configured to execute instructions stored in a non-transitory computer-readable medium, which instructions cause the processor to automatically analyze the resultant SSEPs and the detected muscle activity to identify the lateral positioning and level of the SCS lead has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 5.
Concerning claim 11, for a method of optimally pacing spinal cord stimulator leads comprising acquiring components of somatosensory evoked potentials (SSEPs), compound action potentials and triggered EMG and quantifying waveform features in a single display such that a surgeon can quickly and easily determine optimal placement (as it relates to laterality and level of placement on the spinal cord) of SCS leads in a patient under general anesthesia without additional expert help has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 11.
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Examiner finds that Feler in view of Gharib, specifically Feler discloses detecting somatosensory evoked potential responses (SSEPs) to the stimulation at the stimulating electrode (abstract, column 4 lines 39-47, Column 7 lines 58-59, An example of somatic sensory system assessment could involve application of electrical stimulation to a human extremity e.g., a foot and measuring the lapsed time necessary to detect evoked electroencephalographic (EEG) activity. While detection electrodes may be positioned elsewhere for example, along the spinal column, placement at or about the head of the patient assists in reducing noise interference associated with cardiac activity and other muscle activity. The apparatus detects evoked potentials which result from the controlled stimulation of spinal nerves and provides information to an operator to allow a stimulation lead to be positioned relative to a physiological midline and/or positioned along the dorsal column in a longitudinal direction, Detection electrodes detect an evoked potential generated as a consequence of the applied electrical pulse). automatically providing information to the spinal cord stimulator pulse generator to allow it to adjust the spinal cord stimulator stimulus intensity (Column 5 lines 2-5, 11-20, spinal cord stimulation device can generate an electrical stimulation pulse having an amplitude of 0-12 V, a frequency of 10-1, 500 Hz, a pulse width of 50-500 µs, and a definable pulse polarity. Stimulation leads preferably include a plurality of electrodes. The number of electrodes directly corresponds to the number of possible electrode combinations which may be used to generate one or more electric fields. Importantly, differing electric fields applied to a particular nerve group can effect a variety of results. Accordingly, controller can facilitate assessments of stimulation lead placement by allowing the selective activation and control of each of the plurality of electrodes of the stimulation leads). Claim 1 does not claim any compound action potentials and triggered EMG as argued in the arguments filed on 5/23/2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792